﻿ It is with great pleasure that I congratulate Mr. Lusaka on his election to the presidency of the thirty-ninth session of the General Assembly. His election is attributable to the great esteem rightfully enjoyed by his country as well as to his reputation as an experienced and accomplished diplomat proven by years of untiring service to his country, to Africa and to the United Nations. I would be remiss if I were not to stress how much we value the bonds of long friendship that exist between our two countries, Zambia and Cyprus, both of which share the same principles as States Members of the United Nations, the Movement of Non Aligned Countries and the Commonwealth.
186.	I also wish to express high praise and esteem for the President of Panama, Mr. Jorge Illueca, who presided over the thirty-eighth session of the General Assembly with great wisdom and unparalleled diplomatic skills, honouring his own country and Latin America. On this occasion, I wish to state again the importance that we attach to our strong bonds of friendship with Panama, a country that has always championed the rights of small nations.
187.	I would also like to extend a warm welcome to the newest Member State, Brunei Darussalam, and to wish its Government and people happiness, peace and prosperity. We are looking forward to close cooperation with Brunei Darussalam in both the bilateral and multilateral fields.
188.	As the United Nations approaches its fortieth anniversary we cannot but think of the high principles and purposes which inspired its founding. We are also conscious of the acceptance of such principles and the responsibilities undertaken by every Member State on its accession to membership of the Organization. We trust that Member States, collectively and individually, will implement the noble aims of the United Nations. As we prepare and plan for this anniversary it is of paramount importance for States Members, jointly and severally, to take a searching look at both the achievements and the shortcomings of the United Nations in the four decades since it was founded.
189.	The current range of activities of the United Nations goes far beyond that envisaged nearly 40 years ago in San Francisco by the representatives of the nations that signed the Charter of the United Nations. Today, the United Nations encompasses a system of specialized agencies elaborating and carrying out economic and social programmes and promoting human rights and fundamental freedoms and humanitarian policies and programmes. All these acuities and concerns have been of great help, particularly to the developing world.
190.	Again we can take pride in the fact that because of the struggles of our peoples and our concrete actions in the United Nations we have been able, by and large, to eliminate colonialism. Our solidarity here at the United Nations guarantees the successful defeat of colonialism in all its forms and manifestations.
191.	It is of course true that over this period we have escaped the scourge of another global war. The cataclysmic effects of such a war leave us in no doubt that this is no mean achievement.
192.	It is to be regretted, however, that regional conflicts have not been eliminated. A gloomy picture is created by situations and factors such as the all too prevalent resort to the threat or use of force, armed intervention and occupation, and human suffering due to denial of basic rights and freedoms, economic inequities, malnutrition and starvation.
193.	Numerous United Nations resolutions have repeatedly dealt with such situations, but those resolutions remain unimplemented. Even those adopted unanimously by the Security Council, the principal organ entrusted with the task of maintaining international peace and security, have had the same fate. Indeed, they were often contemptuously ignored or brushed aside by some Governments. The recent Security Council resolutions on Cyprus are such examples.
194.	Could it, then, be that the United Nations is going through one of the most difficult periods in its history? Does this arise from its failure to take enforcement action in crisis situations, as envisaged by the Charter? Can we small countries hope that the Security Council will in the future do so?
195.	If this situation persists, if it is not ameliorated soon, the very credibility of the United Nations will be questioned. But we must not be cynical or despair. We must persist in seeking peaceful solutions, solutions based on principles, in the hope that justice will prevail and illegality will be defeated. It is high time for all nations to express, not merely with words and ceremonies, but also with policies and actions, their recommitment to the obligations they undertook by signing the Charter.
196.	We should aspire to "an extended and tolerable future for all humanity", which, as the Secretary General states in his report on the work of the Organization, "ultimately depends upon our success in making the purposes and principles of the Charter of the United Nations the basis of the day-to-day relations of Governments and peoples".
197.	One of our principal concerns is the lack of progress in disarmament, especially nuclear disarmament, because failure to achieve progress on this major issue may lead to confrontation and war, the results of which would affect the very survival of the human race on this planet.
198.	As regards the world economic situation today, we are faced with a debilitating and deepening crisis that is most adversely affecting the developing countries. The results are well known and need no elaboration. It is sufficient to mention low growth rates, high unemployment, inflation and ever mounting external debts.
199.	The problems of the world economic system are mainly structural, and the present economic order, based on the striking imbalance between North and South, is characterized by inequality, domination and dependence. 
200.	The international community has a duty to act urgently and decisively to stimulate the process of global economic negotiations leading to the establishment of a new international economic order. It is therefore imperative for the General Assembly to adopt a wise and constructive stand at the current session in order to launch global negotiations as soon as possible.
201.	Let me turn to another matter—that of human rights and fundamental freedoms. There has undoubtedly been significant progress during recent years, especially in the elaboration of international instruments and standards aimed at promoting and protecting human rights and fundamental freedoms, as well as the establishment of international mechanisms for supervising the implementation of the provisions of such instruments. It is disheartening, however, that, despite this progress, there still remains a wide gap between objectives and realities. Mass, flagrant and persistent violations of human rights are to be found in various parts of the world.
202.	Another major issue confronting the world today is the population problem. The International Conference on Population, held at Mexico City last August, has identified the need for Governments, various organizations and the United Nations system to implement a new population strategy, as embodied in the Mexico City Declaration on Population and Development/ The recommendations for the further implementation of the World Population Plan of Action^ now provide a framework and guidelines for a well-coordinated, multidisciplinary plan of action at national and international levels to meet global concerns about population problems and development.
203.	As soon as Cyprus broke its colonial bonds and emerged, in 1960, as an independent State, we joined the ever growing Movement of Nonaligned Countries. We endorsed the principles of nonalignment because we believed, as we do today, that they provide the framework for the fulfilment of the aspirations for peace, prosperity and development of its members and because we believe that the Movement possesses the moral power and political will to work towards the elimination of alien domination, exploitation and inequality and for the establishment of a new system of international relations.
204.	Today, in an international context of increasing tensions and bloc confrontation, nonalignment is a positive stabilizing factor in the struggle for international peace and security. In this context, the role of nonaligned countries is particularly important and their responsibility great.
205.	I should be remiss if I did not express our gratitude for the warm support and principled position of the Movement of Nonaligned Countries on the Cyprus problem. Particular appreciation is rightly due to the Movement's Contact Group on Cyprus.
206.	We are gravely concerned about the critical situation prevailing in the Middle East. The Middle East problem, at the core of which is the question of Palestine has persisted for decades. Yet we are today as far from a solution to this problem as we were in the more distant past. The human rights of the Palestinian and Arab population in the occupied lands continue to be violated. The Palestinian people are still being denied their legitimate and inalienable rights, including their right to establish an independent State on the basis of General Assembly resolution 3236 (XXIX) of 22 November 1974.
207.	We stand by the view that a just and comprehensive peace in the region must be sought urgently. The principle of the inadmissibility of the acquisition of territory by force and the total and unconditional withdrawal of occupation troops from all Palestinian and Arab territories occupied since 1967 must be strictly adhered to.
208.	The grave situation in Lebanon, our neighbour, has persisted. We wish to reiterate our full support for the sovereignty, independence, territorial integrity and unity of that country. We call for the withdrawal of all Israeli forces from its territory. We express the hope that the people of Lebanon will achieve national reconciliation, peace and prosperity and that all human suffering will soon end.
209.	Another hotbed of tension in our area is the unfortunate confrontation between the two nonaligned countries, Iran and Iraq. It is with deep concern that we follow the developments in the ongoing war between them, which has resulted in a grave loss of life, human suffering, physical damage and destruction. We express the hope and desire that an end will soon be put to this most unfortunate conflict, and we appeal to both sides to seek a peaceful, just and honourable solution.
210.	The situation in southern Africa continues to be dominated by the policies of apartheid, racial discrimination and colonial oppression followed by the South African regime and by military aggression, acts of destabilization and sabotage practised by South Africa against neighbouring independent African States.
211.	The international community has unanimously and repeatedly denounced the abhorrent policies of as an affront to our civilization and to the human race. Despite this, the South African regime has adopted constitutional ploys, accompanied by a massive propaganda campaign, to deceive the international community. The so-called constitutional reforms have been implemented against the wishes of the overwhelming majority of the population and exclude the 24 million South African blacks from any form of political process.
212.	We fully subscribe to General Assembly resolution 38/11, and fully endorse Security Council resolution 554 (1984), which rejects the new Constitution of the Pretoria regime, declaring it null and void.
213.	At the same time, we express our solidarity with and support for the struggle being waged by the oppressed people of South Africa. We are deeply concerned at the persistence of South Africa in pursuing its illegal colonial occupation and exploitation of Namibia and at its refusal to implement the United Nations plan embodied in Security Council resolution 435 (1978). We firmly reject the attempts to link the independence of Namibia to extraneous and irrelevant issues.
214.	We fully support the inalienable right of the Namibian people to self-determination and national independence in a united Namibia. Within the United Nations, in the United Nations Council for Namibia, and in the Movement of Nonaligned Countries, Cyprus will offer all possible support to the people of Namibia in their heroic struggle waged under the leadership of the South West Africa People's Organization, their authentic and legitimate representative, for the liberation of their country.
215.	Another unresolved problem in the African continent is that of Western Sahara, which has been of serious concern to the international community since 1975. We fervently hope that the Saharan people will be left free to exercise their right to self-determination. The relevant resolutions and decisions of the United Nations, of the Movement of Nonaligned Countries and of the OAU should be accepted by all parties concerned so that they may be implemented immediately for the benefit of all.
216.	The deteriorating situation in Central America presents a serious threat to peace not only in the region but also internationally. Now, more than ever, there is a pressing need for dialogue and for intensification of efforts for the achievement of political and negotiated solutions to the problems of the region.
217.	We wish to express anxiety over the situation concerning Nicaragua, an active member of the Movement of Nonaligned Countries. We sincerely hope that the efforts of the Contadora Group will contribute positively to a negotiated settlement of the conflicts in Central America. We hope that these efforts, coupled with a positive political will on the part of all interested parties, will lead to the establishment of peace, so that the States in the region may focus on the urgent task of development.
218.	At this point, we wish to reiterate once again our firm stand that the sovereignty and territorial integrity of all States must be fully respected and that foreign interference, intervention and covert and overt attempts at destabilization must be abandoned. It is of paramount importance that the sovereign rights of the peoples of the countries of the region to choose freely the political, economic and social systems of their preference be fully respected.
219.	The Cyprus problem, a major international problem, is not only well known to this international Organization but is also a question upon which the General Assembly has repeatedly pronounced itself by way of resolutions, in particular resolution 3212 (XXIX), unanimously adopted by the Member States, including Turkey, ending with resolution 37/253. Those resolutions, as well as the resolutions of the Security Council, remain unimplemented; thus, the occupation of part of the territory of the Republic of Cyprus continues, and that is the cause of all illegalities.
220.	The question of Cyprus was last debated in the General Assembly in May 1983 and in the Security Council in November 1983 and May 1984. As is well known, the reason for recourse to the Council in November 1983 was the illegal attempt by the Turkish Cypriot leadership unilaterally to declare independent the occupied part of Cyprus. The Council, by its resolution 541 (1983), declared this purported declaration of independence null and void and called for its withdrawal.
221.	Between January and March 1984, the Secretary General launched another initiative to break out of the impasse. This initiative had the same fate as previous ones, and for the same reasons. The Cyprus Government accepted this initiative from the beginning and encouraged the Secretary General to proceed. Why the initiative failed and who was responsible for this failure were clearly revealed by the Secretary General in his report to the Security Council of 1 May 1984.6 While the Secretary General was proceeding with his initiative, the illegalities were continued and intensified. As a result, the Council was convened, and by resolution 550 (1984) it called for the reversal of all the secessionist acts and for the peaceful settlement of the problem in conformity with the Charter of the United Nations.
222.	Last August, the Secretary General, in a renewed effort to find a solution to the Cyprus problem, began a new initiative in Vienna. The next phase of this initiative was the proximity talks at high level in New York, the first round of which ended last week. The stumbling blocks and difficulties of the past, well known to all representatives here, continued to persist. It was agreed that a second round of proximity talks would begin on 15 October. In view of the fact that this second round is to take place, little more should be said. We reserve the right, and indeed we have an obligation, to inform the Assembly fully of developments at the appropriate time. It should suffice at this stage to stress that a solution can be found if partitionist concepts are abandoned by the Turkish side and a willingness to conform with the provisions of the United Nations resolutions is exhibited.
223.	The Cyprus Government, as always, fully supported and supports this most recent initiative of the Secretary General and wishes to express to him its gratitude for it.
224.	The Government of the Republic of Cyprus is fully committed to a peaceful solution of the Cyprus problem in conformity with the principles of the Charter of the United Nations and its resolutions on Cyprus, as well as the high-level agreements of 1977 and 1979.7 It will also not relent in its efforts to preserve and safeguard the sovereignty, territorial integrity, unity and nonalignment of the Republic and to put an end to the occupation of part of its territory.
225.	In asking the General Assembly to put its considerable weight behind the new effort for a just solution of the Cyprus problem, we are convinced that this would not only have a beneficial effect for the preservation of the territorial integrity of other small States but would also enhance the credibility and effectiveness of this world Organization.
226.	If the partitionist designs against Cyprus were allowed to succeed or even tolerated longer, then the future of all multicommunal, multiracial and multi confessional States would be in permanent jeopardy. That is why we feel certain that the members of the Assembly will continue and intensify their efforts for Cyprus until it is vindicated. For this we are grateful to all members.
